TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2021



                                      NO. 03-20-00613-CV


             Jack Tanner Thibodeaux and Karlie Ann Thibodeaux, Appellants

                                                v.

       Starx Investment Holdings, Inc. d/b/a Georgetown Collision Center, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
    AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REMANDED
                     OPINION BY JUSTICE TRIANA


This is an appeal from the denial by operation of law of appellants’ motions to dismiss filed

under the Texas Citizens Participation Act. Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in the denial by operation of law of

appellants’ motions. We render judgment granting appellants’ motions to dismiss as to

appellee’s business-disparagement claim, and we remand the case to the trial court for further

proceedings on attorneys’ fees and possible sanctions. We affirm the trial court’s refusal to

dismiss the remainder of the appellee’s claims. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.